number release date id office uilc cca_2011072713363547 -------------- from ---------------------- sent wednesday date pm to --------------- cc ------------------- subject fw lewis v reynolds --------my response is below my review concurs let me know if you have further questions if the overpaid and underpaid taxes are completely separate taxes though listed on the same return lewis v reynolds would not apply 284_us_281 addresses what is an overpayment of one type and period of tax in l v r the supreme court held that the service can retain payments which do not exceed the correct amount of tax_liability even if that liability was never assessed and the ased has passed the service reduced the amount of the refund claimed by the taxpayer on the return because the service had determined the taxpayer owed additional tax for the same year the taxpayer is not entitled to a refund unless the tax is overpaid which means payment exceeds the amount which might have been properly assessed and demanded for the tax_year for separate taxes the question is whether the overpayment and underpayment may be offset under sec_6402 sec_6402 permits offset of an overpayment against a separate tax_liability for another period sec_6401 provides that an overpayment includes amounts of payments of tax assessed or collected after the ased and sec_6514 provides that a credit against a liability in respect of any taxable_year shall be shall be void if any payment in respect of such liability would be considered an overpayment under sec_6401 under this provision we would be prohibited from offsetting against an unassessed liability shown on a return where the assessment_period has expired thus we cannot offset an overpayment of one type of excise_tax against an unassessed excise_tax of another type where the ased for that tax has passed the fisher case is distinguishable because it addresses offsetting a refund against unassessed interest the offset was allowed because the analysis was that deficiency_interest is deemed an integral part of the associated tax in other words in determining an overpayment of a particular tax_liability interest is just a component of that tax_liability an l v r overpayment analysis here we have separate taxes an offset analysis you also mentioned revrul_85_67 c b which holds that an advance_payment which cannot now be assessed of an agreed deficiency plus interest is not an overpayment under sec_6401 such that the taxpayer is entitled to a refund under a lewis v reynolds is discussed in this rev_rul as is revrul_74_580 1974_2_cb_400 which holds that payments of tax assessed and paid after passing of the ased are overpayments your question does not involve a payment of the underpaid excise_tax made within the assessment_period so revrul_85_67 is inapplicable regarding the checks the taxpayer returned to the irs this was not truly a voluntary payment by the taxpayer because it was premised upon the taxpayer's incorrect assumption that the taxpayer still owed excise_tax for the abstract where the ased has run the taxpayer would have no way of knowing the tax was never assessed since sec_6401 and sec_6514 preclude us from applying the overpayment from another abstract to the non-assessed abstract the taxpayer is entitled to the refund assuming the refund statute is still open and we should explain the situation to the taxpayer and return the refund check or issue a new check there are procedures in part of the irm which address handling returned refund checks including when the check is returned in error by the taxpayer see irm
